Citation Nr: 0123005	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-51 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1973.

This appeal arises from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  

On October 22, 1997, a video teleconference hearing was held 
before the undersigned.  In writing prior to the hearing in 
September 1997, the veteran indicated that he was accepting 
the video teleconferencing hearing in lieu of an in-person 
hearing.  A transcript of the hearing is of record.

By decision of the Board in December 1997, entitlement to 
service connection for diabetes mellitus was denied.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the appeal was pending, 
the veteran's representative and the Office of General 
Counsel for VA filed a Joint Motion requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim.  The Court granted the joint motion in February 
2001 and the case was returned to the Board for compliance 
with the directives that were specified by the Court.


REMAND

The most recent Supplemental Statement of the Case in this 
case was issued in March 1997.  Subsequent to that time, 
38 C.F.R. § 3.309 (e), the regulation pertaining to diseases 
associated with exposure to herbicide agents, was amended and 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes) is now considered a disease subject to 
presumptive service connection, provided the requirements of 
38 C.F.R. § 3.307 are met.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
case, the RO has not had the opportunity to consider the 
pending claim under the new regulation.

In this regard, it is noted that the veteran initially filed 
his claim in August 1995 for service connection for diabetes 
on a direct basis and as secondary to exposure to herbicide 
agents.  The RO adjudicated the claim on both bases.  In 
November 1996, the veteran indicated that he was withdrawing 
his appeal as to the issue of service connection for diabetes 
as secondary to exposure to herbicide agents but was 
continuing the appeal for service connection for diabetes on 
a direct basis.  However, in the subsequent Statement of the 
Case in March 1997, the RO adjudicated the claim as secondary 
to exposure to herbicide agents.  Therefore, this claim 
should be considered under all bases.  

Further, the veteran should be scheduled for a VA examination 
to ascertain the specific type of diabetes with which he is 
diagnosed.  As part of this, any additional treatment 
records, not already of record should be obtained.  

Additionally, the RO should obtain the veteran's service 
personnel records, to establish whether the veteran had 
service in Vietnam.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should obtain the veteran's 
service personnel records or other 
service records to determine whether he 
served in Vietnam.  

3.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers who treated him for 
diabetes mellitus since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  Following the development above, the 
veteran should be afforded an appropriate 
VA examination regarding the claim for 
service connection for diabetes mellitus.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the diagnosis of and the 
date of onset of the disability for which 
the veteran seeks service connection.

The examiner should describe the complete 
clinical diagnosis of the veteran's 
current diabetes and specify whether it 
is Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset 
diabetes) and opine whether it is at 
least as likely as not that the veteran's 
current diabetes mellitus had its onset 
during the veteran's service or is 
otherwise related to service.  The 
underlined standard of proof should be 
utilized in formulating a response.

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim for service connection 
for diabetes mellitus both on a direct 
basis and as secondary to exposure to 
herbicide agents, in light of all the 
applicable laws and regulations, 
including the amendment to 38 C.F.R. § 
3.309.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the applicable laws 
and regulations and they should be given 
the opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




